Citation Nr: 0803883	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file subsequently was returned 
to the RO in Louisville, Kentucky.

In September 2007, the appellant testified before the 
undersigned Veterans Law Judge in a hearing held at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Although the veteran may well have experienced 
significant in-service noise exposure, as alleged, there is 
no medical evidence of hearing loss for many years after 
service, and the only persuasive opinion to address the 
question of whether there exists a nexus between alleged in-
service noise exposure and current hearing loss disability is 
not supportive of the claim.

3.  Although the veteran may well have experienced 
significant in-service noise exposure, as alleged, there is 
no medical evidence of tinnitus for many years after service, 
and the only persuasive opinion to address the question of 
whether there exists a nexus between current tinnitus and 
service is not supportive of the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for hearing loss and tinnitus, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
Clearly, the July 2004 pre-rating letter meets Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

The Board also notes that the June 2006 statement of the case 
(SOC) generally informed the appellant how disability ratings 
and effective dates are assigned, as well as the type of 
evidence that impacts those determinations.  The timing of 
this notice also is not shown to prejudice the veteran.  
Because in the decision herein, the Board denies service 
connection for each claimed disability, no disability rating 
or effective date is being, or is to be assigned.  Hence, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service 
private medical records, as well as the report of a VA 
examination.  Also of record and considered in connection 
with these claims is a transcript of the veteran's Board 
hearing and various written statements provided by the 
veteran, several of his co-workers, and by his 
representative, on his behalf.

The Board notes that in a July 2004 response to the RO's 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were not on file and were 
likely destroyed by fire.  In this situation, VA has a 
heightened duty to assist the veteran in the development of 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Also in July 2004, the RO had contacted the veteran, 
explained the evidence necessary to support his claims for 
service connection, and requested that the veteran complete 
NA Form 13055 (Request for Information Needed to Reconstruct 
Medical Data).  A review of the claims file fails to disclose 
any response from the veteran to this request.  The Board 
finds that this heightened duty-to-assist has been met here, 
as the evidence reflects that further efforts to obtain the 
veteran's service medical records would be futile (see 38 
C.F.R. § 3.159(c)(2) (2007) (VA will end efforts to obtain 
federal records where federal department or agency advises 
that requested records do not exist or custodian does not 
have them)), and neither the veteran nor his representative 
have indicated any potential alternative sources of evidence.  
Hence, no further action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).


A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

There is no medical evidence reflecting the presence of 
hearing loss disability during the period of the veteran's 
active service.  As noted above, his service medical records 
were lost in a fire or have not been found.  The veteran's 
Certificate of Release or Discharge From Active Duty (DD Form 
214) discloses that the veteran was a light weapons 
infantryman while in service.  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service medical evidence does not 
reflect evidence of a hearing loss for approximately 33 
years.  Private non-VA audiograms dated in March 1990, March 
1991, July 1992, April 1993, December 1993 show a hearing 
loss disability.  

A November 1996 letter from Dr. J.M.H., the veteran's private 
physician, to another physician related that the veteran had 
a history of onset of tinnitus and that his history was 
significant in that for 20 or 30 years he had worked around 
noise at work, and often then did not protect his hearing.  
In this letter, Dr. J.M.H. stated that an audiogram showed 
high frequency neurosensory hearing loss and he diagnosed 
high frequency neurosensory hearing loss secondary to noise.

On VA examination in October 2004, the veteran's audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
75
LEFT
       
25
30
40
60
70

Speech recognition scores on the Maryland CNC Word List were 
94 percent in the veteran's right ear and 84 percent in his 
left ear.  The examiner noted that the veteran had worn a 
hearing aide in his right ear for 7 to 8 years before this 
examination.  The examiner diagnosed severe sensory neural 
hearing loss bilaterally and opined that the veteran was 
undoubtedly exposed to a fair amount of noise while in the 
infantry, but that there were no service medical records to 
indicate his true hearing sensitivity on discharge.  The 
examiner further noted that the veteran had worked in noisy 
environments for nearly 40 years in the civilian sector.  He 
further opined that the veteran's hearing loss was not as 
severe as he would expect for someone who had worked in high 
noise environments for 40 years who also had been exposed to 
a great deal of noise in service and who was now a senior 
citizen.  

In an initialed memorandum or note dated in November 2006, 
Dr. J.M.H. stated that the veteran was exposed to a hand 
grenade going off while in service and was close to rifle 
fire.  Following this he noted that the veteran noticed some 
decrease in his hearing.  The doctor also noted the veteran's 
history of working in the chemical industry with some noise 
for approximately 20 years.  It was noted that the veteran's 
hearing was worse when he was in a crowd with background 
noises.  It was further noted that the veteran had worn 
hearing aids for the past 10 years.  Dr. J.M.H. stated that 
an audiogram showed high frequency neurosensory hearing loss 
and diagnosed high frequency neurosensory hearing loss 
secondary to exposure to a hand grenade going off in service 
as well as some from the aging process.  He also opined that 
there was a direct relationship between this problem and 
noise exposure in the military.

During his Board hearing in September 2007, the veteran and 
his wife testified that his hearing problems began shortly 
after service in 1959 (Transcript, p. 5).  The veteran 
testified that in service he participated in a lot of firing 
range training with M-1 rifles and machine guns and that he 
went out on maneuvers with tanks and in cargo planes and on 
helicopters.  He said that he never had any hearing 
protection while in service (Transcript, at pp. 6-11).  The 
veteran said that he learned he had high frequency hearing 
loss in 1966 when he first went to work for the chemical 
plant and had to undergo an annual hearing evaluation 
(Transcript, at p. 16).  He also testified that most of his 
hobbies were quiet, such as gardening and taking care of the 
lawn (Transcript, p. 20).  The veteran's wife testified that 
she too had worked at the chemical plant and that it was not 
too noisy (Transcript, p. 19).

Various co-workers of the veteran submitted signed statements 
in which they related that they had worked with the veteran 
for many years and that he always had hearing problems or 
that workers always wore their hearing protection at the 
plant.

The Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  
While in November 2006, Dr. J.M.H. found a direct 
relationship between high frequency neurosensory hearing loss 
and noise exposure in service, this opinion is in direct 
contrast to his November 1996 letter to another physician 
wherein he diagnosed the veteran with high frequency 
neurosensory hearing loss secondary to noise and noted a 20 
to 30 year history of the veteran working around noise at 
work.  As Dr. J.M.H. never reviewed the claims file, his 
opinion relied on the veteran's version of events half a 
century ago. So this medical opinion can be no better than 
the facts alleged by the veteran, and an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

The Board notes that the VA examiner clearly did not ascribe 
noise-induced hearing loss to service and that the examiner 
cited in support the absence of service medical records, the 
veteran's post-service work history of nearly 40 years in 
noisy environments, his review of the claims file, his 
opinion that the veteran's hearing loss was not as severe as 
he would have expected for someone who had worked in high 
noise environments for 40 years, and the veteran's advancing 
years.  

The Board finds that the October 2004 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the Board finds that the competent medical 
evidence of record does not show a nexus between the 
veteran's current hearing loss disability and his period of 
service.  


B.  Tinnitus

Initially addressing the question of a current disability, 
the Board notes that in the October 2004 VA examination, the 
examiner diagnosed subjective tinnitus.  While the VA 
examination findings and the veteran's Board hearing 
testimony support a finding of a current tinnitus disability, 
the claim must, nonetheless, be denied on the basis of 
medical nexus.

The medical evidence does not reflect the presence or 
treatment of tinnitus during the veteran's period of active 
service.  As noted above, there are no service medical 
records to indicate the veteran's hearing difficulties during 
service and whether or not he had tinnitus upon discharge.  

On VA examination in October 2004, the examiner, who had 
reviewed the claims file, found that bilateral tinnitus had 
been present for approximately 20 years, though the veteran 
heard it more in the left ear.  It was a constant low pitch 
buzzing sound which occasionally kept him from going to 
sleep.  The examiner diagnosed tinnitus and opined that it 
was less likely that his tinnitus was related to exposure to 
noise in service.

During his Board hearing in September 2007, the veteran's 
wife testified that she met the veteran in 1959, and that 
after they married in 1960 she frequently heard him complain 
about ringing in his ears.  She said that he had told her the 
ringing began when he heard a grenade go off in service 
(Transcript, pp. 4-6).  In perhaps the winter of 1956, the 
veteran testified that during weapons training a grenade was 
thrown inappropriately and exploded in the air about 15 feet 
from where he was standing and that was when the ringing in 
his ears started (Transcript, pp. 11-13).  He denied telling 
the VA examiner that his tinnitus developed only 20 years 
ago.  Post service, the veteran testified that he faced noise 
exposure at work in a chemical plant, but that he received 
hearing protection and did not encounter noise as great as he 
did in the service (Transcript, pp. 13-14).  

Further, there is no competent and persuasive evidence of a 
nexus between any current tinnitus disability and service.  
There is no persuasive medical opinion to support this claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current tinnitus and service 
weighs against the veteran's claim.  The October 2004 VA 
examiner opined that it was less likely than not that the 
veteran's tinnitus was due to any service event.  The 
examiner based his finding on a review of the claims file and 
an interview with the veteran.  In any event, the only 
objective opinion addressing the etiology of tinnitus is not 
supportive of the claim, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of a competent opinion that, in fact, 
establishes a nexus between current tinnitus and service.


C.  Other Considerations 

In addition to the medical evidence, the Board has considered 
the veteran's and his spouse's assertions, including those 
advanced during the September 2007 Board hearing.  While the 
Board does not doubt the sincerity of the veteran's and his 
spouse's belief that his hearing loss and tinnitus are 
related to service and, in fact, found both witnesses very 
credible, these claims turn on a medical matter.  As 
laypeople without the appropriate medical training and 
expertise, the veteran and his spouse simply are not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's and his 
spouse's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for hearing loss and tinnitus must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


